Title: To George Washington from Moustier, 11 January 1790
From: Moustier, Eléanor-François-Elie, comte de
To: Washington, George


          
            Sir,
            Paris, January 11th 1790.
          
          Although my absence from the United States denies me the honor of conferring with the President, I dare to flatter myself that I shall be permitted to recall his remembrance of me and to request the continuance of his goodness as well in quality of his dignity, as, in what I desire still more, his personal regard.
          Having left America penetrated with sentiments of the truest veneration, of attachment, and gratitude for your person, Sir, I have not ceased to prove and to profess them on all occasions—I have also often enjoyed the satisfaction to render homage to the wisdom of the government of the United States, and to cite it as nearly serving us for a prototype. It was at least to be desired that we had been guided by the same principles; but I know not by what fatality we have found ourselves carried beyond the bounds at which it was desireable to have fixed—I hope that we shall reiterate our steps without being forced to do so—because in that case it might happen that the impulsion which should carry us back, would occasion too much retrogade. I am sorry to say it; but it appears to me too true that we are in want of Leaders enlightened, clearsighted, and, above all, formed by experience—Had not this been the case, we should not have fallen into the error of presenting to the People more advantages, and more independence than comports with the civil estate—That chimera of perfection, which belongs not to man, has seduced many heads among us. I love to believe that error

has had more influence in occasioning the faults which have been committed than malice—although it is not to be dissembled that the number of evil-intentioned, that is to say of people who attempt every thing to satisfy their personal views, is always too great in human societies. There exists unfortunately in our nation a mobility, which seems peculiar to it, and which, badly directed, leads to more bad than good actions, which is an extreme desire to be distinguished and to make a figure—Vanity, without doubt, turns more heads in France than elsewhere—indeed we are arrived at a very critical situation—which is equally capable of exciting fear and supporting hope.
          I have not neglected, notwithstanding present circumstances, to lay before my Court the solid advantages offered by the present form of government of the United States, as an additional motive for uniting more closely the ties which bind the two nations, and to multiply their relations to each other—This truth has been felt, but I should not be surprised that in a moment when there is the liveliest agitation in the internal affairs, the attention to external matters should be sometime neglected.
          I shall not cease to give the most active attention to whatever may interest the United States, and I trust that my perseverance will supply the defect of other means. I should have been very desirous to procure a decision upon an object which I was specially charged to treat. but I have been obliged to content my self to stop that, which I regard as an error, and wait the adoption of what may be most convenient. I believe firmly that nothing will be decided on which may be disagreeable to Congress. You will be informed of whatever is done.
          Madame de Brehan charges me to recall her to your remembrance, Sir, and to Mrs Washington to whom I take the liberty of offering my respectful homage.
          My Sister regrets much to be absent from America, where She was becoming more and more pleased, which makes me hope that She will again accompany me. I have the honor to be, with respect, Sir, your most humble & most obedt Servt.
        